Exhibit 21.1 SUBSIDIARIES OF CERADYNE, INC. Name of Subsidiary State or other Jurisdiction of Incorporation or Organization Ceradyne ESK, LLC Delaware • ESK Ceramics Geschäftsführungs GmbH Germany • ESK Ceramics GmbH and Co. KG Germany oESK Ceramics France S.A.S.U. France Ceradyne Canadian Holdings, Inc. Delaware • Ceradyne Canada ULC Alberta, Canada Ceradyne Armor Systems, Inc Delaware Minco, Inc. Tennessee Ceradyne Cayman Holdings, Inc. Cayman Islands • Ceradyne Hong Kong Co., Ltd. Hong Kong oCeradyne (Tianjin) Technical Ceramics Co., Ltd. China oCeradyne (Tianjin) Advanced Materials Co., Ltd. China Ceradyne EPB, Inc. Delaware • Boron Products, LLC Delaware SemEquip, Inc. Delaware VIOX Corporation. Washington
